 Case: 4:18-cv-01493-RLW Doc. #: 17 Filed: 01/16/19 Page: 1 of 1 PageID #: 43



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CATHLEEN LoGRASSO,                        )
                                          )
              Plaintiff,                  )
       V.                                 )              No. 4:18CV1493 RLW
                                          )
CAPITAL ONE BANK (USA) N.A.,              )
                                          )
              Defendant.                  )

                                          ORDER

       IT IS HEREBY ORDERED that the parties' joint Stipulation of Dismissal

(ECF No. 16) is GRANTED. The case shall be dismissed with prejudice, each party to bear its

own costs.

Dated this 16th day of January, 2019.




                                                                         ~
                                                 ~
                                                                 .
                                                 UNITED STATES DISTRICT JUDGE
